DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-8, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, do not explicitly disclose an in-vehicle monitoring device for monitoring an interior of a vehicle with reference to sensor information from a living body detection sensor, the in-vehicle monitoring device comprising: a sensor information acquisition unit that acquires the sensor information from the living body detection sensor; a visual recognition information generation unit that generates visual recognition information indicating at least one of a detection range and a detection accuracy of the living body detection sensor with reference to the sensor information acquired by the sensor information acquisition unit; and a visual recognition information output unit that outputs the visual recognition information to a display device; an abnormality detecting unit that detects an operational abnormality of the living body detection sensor, wherein the visual recognition information generation unit generates the visual recognition information in a case where the abnormality detecting unit detects the operational abnormality of the living body detection sensor, as amended, render the claims allowable over prior arts.
 	The closest prior art does not disclose an in-vehicle monitoring device for monitoring an interior of a vehicle with reference to sensor information from a living body detection sensor, the in-vehicle monitoring device comprising: a sensor information acquisition unit that acquires the sensor information from the living body detection sensor; a visual recognition information generation unit that generates visual recognition information indicating at least one of a 
 	The closest prior art, does not explicitly disclose, an in-vehicle monitoring device for monitoring an interior of a vehicle with reference to sensor information from a living body detection sensor, the in-vehicle monitoring device comprising: a sensor information acquisition unit that acquires the sensor information from the living body detection sensor; a visual recognition information generation unit that generates visual recognition information indicating at least one of a detection range and a detection accuracy of the living body detection sensor with reference to the sensor information acquired by the sensor information acquisition unit; and a visual recognition information output unit that outputs the visual recognition information to a display device; and a getting-on intention determining unit that determines whether or not an occupant of the vehicle has an getting-on intention, wherein the visual recognition information output unit outputs the visual recognition information to the display device in a case where the getting-on intention determining unit determines that the occupant has a getting-on intention, as amended, render the claim allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/8/2022